Exhibit 10.2
IRIS INTERNATIONAL, INC
FIRST AMENDMENT TO
KEY EMPLOYEE AGREEMENT
FOR
AMIN KHALIFA
IRIS INTERNATIONAL, INC., a Delaware corporation (the “Company”), agrees with
you to amend your Key Employee Agreement in effect on the date hereof (the
“Agreement”) as provided below, with such amendment (the “Amendment”) to be
effective as of March 30, 2011:
1. Severance Benefits. Section 3.5(a) of the Agreement is deleted in its
entirety and replaced with the following:
“Except as provided in subsection (b) below, in the event that (i) your
employment is terminated by the Company without cause at any time pursuant to
Section 2.2(c) hereof or by you for Good Reason (as defined herein), and
(ii) you deliver to the Company on or before the thirtieth (30th) day following
the date your employment is terminated a signed settlement agreement and general
release in the form attached hereto as Exhibit A (the “Release”) and (iii) you
satisfy all conditions to make the Release effective, then the Company shall pay
you, at the time and in the manner specified in subsection (c) below, an amount
equal to one (1) times your annual base salary in effect immediately prior to
such termination.”
2. Miscellaneous. Except as expressly modified hereby, all other terms and
provisions of the Agreement shall remain in full force and effect and are
incorporated herein by this reference; provided, however, to the extent of any
inconsistency between the provisions of the Agreement and the provisions of this
Amendment, the provisions of this Amendment shall control. All references in the
Agreement to “Agreement”, “hereunder”, “hereof”, or words of like import
referring to the Agreement shall mean and be a reference to the Agreement as and
to the extent it is amended by this Amendment. This Amendment may be executed in
multiple counterparts, each of which shall be deemed an original Amendment, but
all of which, taken together, shall constitute one and the same Amendment,
binding on the parties hereto. The signature of any party to any counterpart
hereof shall be deemed a signature to, and may be appended to, any other
counterpart hereof. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA WITHOUT REGARD TO ITS
CHOICE OF LAW PROVISIONS, AS CALIFORNIA LAWS ARE APPLIED TO CONTRACTS ENTERED
INTO AND PERFORMED IN SUCH STATE.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Amendment to be effective as
of the date first written above.

            IRIS INTERNATIONAL, INC.
      By:   /s/ César M. García       Name:   César M. García      Its:  
President and Chief Executive Officer      Dated:   March 30, 2011     

          ACCEPTED AND AGREED TO:
      /s/ Amin Khalifa       Amin Khalifa      Dated: March 30, 2011       

 

2